Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
A review of Applicant’s arguments in the Papers filed 11/4/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 11-22 and 24-32 are allowed.
Regarding independent claim 11 and the dependent claims, the prior art fails to teach or suggest a press assembly for producing plant-based beverages, the assembly comprising: a tubular filter having a porous side wall, a closed bottom end having a removable stopper received by a threaded sleeve of the tubular filter, and an open top end; a receptacle configured to receive and retain liquids, the receptacle having a top rim defining an open mouth; wherein the tubular filter is configured to hang from the top rim of the receptacle, such that the tubular filter extends into an interior of the receptacle; and a standalone plunger having one or more wiper blades extending radially from a shaft, the one or more wiper blades having a peripheral shape conforming to an inner shape of the tubular filter, such that the plunger is configured to press contents of the tubular filter toward the closed bottom end, causing liquids in the contents to pass through the porous side wall.
The closest prior art of Monforte Duart (US 2015/0028140) teaches a press assembly, however, fails to expressly teach the claimed press assembly including a removable stopper received by a threaded sleeve of the tubular filter, and an open top end a standalone plunger having one or more wiper blades extending radially from a shaft, the one or more wiper blades having a peripheral shape conforming to an inner shape of the tubular filter, such that the plunger is configured to press contents 
The secondary references of record do not teach or suggest the combined limitations not taught by Monforte Duart (US 2015/0028140).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
November 6, 2021